Title: From Alexander Hamilton to Nathan Rice, 14 April 1800
From: Hamilton, Alexander
To: Rice, Nathan



Sir
New York April 14th 1800

I have received your letter of the 3rd. instant with the inclosures respecting Henry Collins. It has been my rule to grant those Soldiers a discharge who may have been inlisted under the age of eighteen, and who at the time of the application for their discharge have not attained that Age. Should you on further examination find Collins to be thus situated, you will cause him to be discharged taking from him the public clothing & endeavouring if practicable to obtain the reimbursement of the bounty paid him.
Lieutt. Winter Church alluded to in my letter 17 March belongs to your regiment which by mistake was denominated the 15.
with true consideration   I am Sir   Your obed Servt:
Colonel Rice

